


EXHIBIT 10.1
EXECUTION VERSION
This amendment has been filed to provide investors with information regarding
its terms. It is not intended to provide any other factual information about the
Tennessee Valley Authority. The representations and warranties of the parties in
this amendment were made to, and solely for the benefit of, the other parties to
this amendment. The assertions embodied in the representations and warranties
may be qualified by information included in schedules, exhibits, or other
materials exchanged by the parties that may modify or create exceptions to the
representations and warranties. Accordingly, investors should not rely on the
representations and warranties as characterizations of the actual state of facts
at the time they were made or otherwise.
AMENDMENT NO. 2 TO
SPRING MATURITY CREDIT AGREEMENT
Amendment No. 2 To Spring Maturity Credit Agreement (the “Amendment”), dated as
of June 2, 2015, is made among Tennessee Valley Authority, a wholly owned
corporate agency and instrumentality of the United States of America (the
“Borrower”), the lending institutions listed on the signature pages hereto (each
a “Lender” and, collectively, the “Lenders”) and The Bank of New York Mellon, as
Administrative Agent, L/C Issuer and a Lender (the “Administrative Agent”).
Capitalized terms used herein without definition shall have the same meanings
herein as set forth in the Credit Agreement (as defined below).
Recitals
WHEREAS, the Borrower, the Lenders and the Administrative Agent are parties to
that certain Spring Maturity Credit Agreement, dated as of June 25, 2012, as
amended by Amendment No. 1 To Spring Maturity Credit Agreement, dated December
12, 2012 (as in effect immediately prior to the effect of this Amendment, the
“Credit Agreement”);
WHEREAS, the parties hereto wish to amend the Credit Agreement on the terms, and
subject to the conditions, set forth below.
Agreement
SECTION 1.    Amendment. The Credit Agreement is, subject to the satisfaction of
the conditions precedent set forth in Section 2, amended as follows:
1.1.    Amendments to Section 1.01 of the Credit Agreement.
(a)    The definition of “Fall Maturity Credit Agreement” is hereby deleted.
(b)    The definition of “Winter Maturity Credit Agreement” is hereby amended by
deleting “dated as of January 14, 2011” and inserting “dated as of December 13,
2012” in lieu thereof.
(c)    The definition of “LIBOR Base Rate” is hereby amended by adding clause
(c) thereto following clause (b) to read: “and (c) notwithstanding the
foregoing, in the event the LIBOR Base Rate would be less than zero percent
pursuant to the foregoing clauses (a) and (b), for purposes of this Agreement,
the LIBOR Base Rate shall be zero percent.”
(d)    The following definitions are hereby amended and restated in their
entirety as follows:
““Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the







--------------------------------------------------------------------------------




L/C Issuer or any other recipient of any payment to be made by or on account of
any obligation of the Borrower hereunder, (a) taxes imposed on or measured by
its overall net income (however denominated), and franchise taxes imposed on it
(in lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the Laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable Lending Office is located, (b) any branch profits taxes imposed by
the United States or any similar tax imposed by any other jurisdiction in which
the Borrower is located, (c) any backup withholding tax that is required by the
Internal Revenue Code to be withheld from amounts payable to a Lender that has
failed to comply with Section 3.01(e)(ii)(A), (d) in the case of a Foreign
Lender (other than an assignee pursuant to a request by the Borrower under
Section 10.13), any United States withholding tax that (i) is required to be
imposed on amounts payable to such Foreign Lender pursuant to Laws in force at
the time such Foreign Lender becomes a party hereto (or designates a new Lending
Office) or (ii) is attributable to such Foreign Lender’s failure or inability
(other than as a result of a Change in Law occurring after such Foreign Lender
becomes a party hereto) to comply with Section 3.01(e)(ii)(B), except to the
extent that such Foreign Lender (or its assignor, if any) was entitled, at the
time of designation of a new Lending Office (or assignment), to receive
additional amounts from the Borrower with respect to such withholding tax
pursuant to Section 3.01(a)(ii) or (c), and (e) any U.S. federal withholding
Taxes imposed under FATCA.”


““Loan Documents” means the Agreement and any amendments thereto, each Note and
each Issuer Document.”
““Maturity Date” means June 2, 2020, as such date may be amended from time to
time pursuant to Section 2.16; provided, however, that if any such date is not a
Business Day, the Maturity Date shall be the next preceding Business Day.”
(e)    The following definitions are hereby added to Section 1.01 of the Credit
Agreement in their appropriate alphabetical order:
““April Maturity Credit Agreement” means the April Maturity Credit Agreement,
dated as of April 5, 2013, among the Borrower, the lenders identified therein
and Bank of America, N.A., as Administrative Agent, as amended, modified, or
supplemented from time to time.”
““Anti-Corruption Laws” means the United States Foreign Corrupt Practices Act of
1977 and all other laws, rules, and regulations of any jurisdiction applicable
to the Borrower and its Subsidiaries concerning or relating to bribery or
corruption.”
““Anti-Money Laundering Laws” means all applicable laws, rules, and regulations
relating to terrorist financing or money laundering, including the U.S. Money
Laundering Control Act of 1986 (i.e., 18 U.S.C. 1956-67), and the U.S. Bank
Secrecy Act, as amended by the USA PATRIOT Act.”

2

--------------------------------------------------------------------------------






““Appropriation Investment” means, in any fiscal year, that part of the
Borrower’s total investment assigned to power as of the beginning of the fiscal
year (including both completed plant and construction in progress) which has
been provided from appropriations or by transfers of property from other United
States Government agencies without reimbursement by the Borrower, less
repayments of such Appropriation Investment made under the TVA Act, under Title
II of the Government Corporations Appropriation Act of 1948, 61 Stat. 576-577
(1947), or under other applicable legislation.”
““Availability Notice” has the meaning specified in Section 2.05(b).”
““Board” means the Board of Directors of the Borrower.”
““Bond Anticipation Obligations” means Evidences of Indebtedness and renewals
thereof to be paid from the proceeds of a series of bonds previously authorized
when issued or from other funds that may be available for that purpose.”
““Evidences of Indebtedness” means all bonds, notes, and other evidences of
indebtedness issued by the Borrower pursuant to the TVA Act to assist in
financing its Power Program including any evidences of indebtedness resulting
from borrowings from the Treasury, but not the Appropriation Investment.”
““Extension” has the meaning specified in Section 2.16(a).”
““Extension Notice” has the meaning specified in Section 2.16(a).”
““FATCA” means Sections 1471 through 1474 of the United States Internal Revenue
Code of 1986, as amended, as of the date of this Agreement (or any amended or
successor version that is substantively comparable and not materially more
onerous to comply with), any current or future regulations or official
interpretations thereof and any agreement entered into pursuant to Section
1471(b)(1) of the United States Internal Revenue Code of 1986, as amended.”
““Gross Power Revenues” means the gross revenues from the Borrower’s Power
Program including, but without limitation, revenues from the disposition of
power (including that used by the Borrower for construction and in its programs
other than its Power Program), from rental of Power Properties, and from
investment of funds derived from or pertaining to the Borrower’s Power Program.”
““Net Power Proceeds” means the remainder of the Borrower’s Gross Power Revenues
after deducting the costs of operating, maintaining, and administering its Power
Properties and payments to states and counties in lieu of taxes, but before
deducting depreciation accruals or other charges representing the amortization
of capital

3

--------------------------------------------------------------------------------






expenditures, plus the net proceeds of the sale or other disposition of any
power facility or interest therein.”
““Platform” has the meaning specified in Section 6.01(a).”
““OFAC” means Office of Foreign Assets Control of the United States Department
of the Treasury.”
““Power Assets” or “Power System Assets” means all objects and rights of value
owned by the Borrower or entrusted to it as agent of the United States, which
are derived from or pertain to its Power Program, including, but not by way of
limitation, cash and temporary investments of cash; accounts and notes
receivable; inventories of materials and supplies; land, structures, machinery,
and equipment; and prepaid expenses or other costs incurred for the benefit of
future operations.”
““Power Program” means all of the Borrower’s activities relating to the
generation, acquisition, transmission, distribution, and disposition of power,
and to the construction, acquisition, leasing, operation, maintenance,
administration, disposition, and rental of properties which are used or held for
use therefor, including multiple-purpose properties in the proportion that
multiple-purpose costs are allocated to power (hereinafter referred to as the
“Power Properties”).”
““Power Properties” has the meaning set forth in the definition of “Power
Program.””
““Sanctioned Country” means, at any time, any country or territory that is, or
whose government is, the subject or target of comprehensive Sanctions.”
““Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC or the U.S.
Department of State or by the United Nations Security Council, the European
Union or any European Union member state or other relevant sanctions authority,
(b) any Person operating, organized or resident in a Sanctioned Country or (c)
any Person owned or controlled by any Person described in the above clauses.”
““Sanctions” means any economic or financial sanction administered or enforced
from time to time by (a) the United States Government (including, without
limitation, those administered by OFAC or the U.S. Department of State) or (b)
the United Nations Security Council, the European Union or any European Union
member state or other relevant sanctions authority.”
““Treasury” means the United States Department of the Treasury.”

4

--------------------------------------------------------------------------------






1.2.    Amendments to Section 2.05 of the Credit Agreement.
(a)    Section 2.05(a)(ii) of the Credit Agreement is hereby amended and
restated in its entirety as follows:
“(ii)     Mandatory. If at any time the Moody’s Debt Rating is reduced to lower
than Baa1 and the S&P Debt Rating is reduced to lower than BBB+, the Required
Lenders may, in their sole discretion, upon written notice to the Borrower (the
“Commitment Termination Notice”), terminate the Aggregate Commitments and
require the prepayment of the Loans and other Obligations in full and Cash
Collateralization of all L/C Obligations on the date ninety (90) days after the
effective date of the Commitment Termination Notice, which can be given only
within sixty (60) days of the effective date of such reduction in the Moody’s
Debt Rating and S&P Debt Rating. In the event that both the April Maturity
Credit Agreement and the Winter Maturity Credit Agreement are not amended
(which, for the avoidance of doubt, will occur only upon effectiveness of such
amendments) to change the Moody’s Debt Rating threshold in the corresponding
provision to Baa1 and the S&P Debt Rating threshold in the corresponding
provision to BBB+ prior to December 31, 2015, then the Moody’s Debt Rating
threshold in this provision shall be A3 and the S&P Debt Rating threshold in
this provision shall be A- effective on December 31, 2015 through and including
the date upon which both the April Maturity Credit Agreement and the Winter
Maturity Credit Agreement are amended (which, for the avoidance of doubt, will
occur only upon effectiveness of such amendments) to change the Moody’s Debt
Rating threshold to Baa1 and the S&P Debt Rating threshold to BBB+.”
(b)    Section 2.05(b) of the Credit Agreement is hereby amended and restated in
its entirety as follows:
“(b)    Availability. Notwithstanding any provision in this Agreement or any
other Loan Document to the contrary, if at any time (1) either the Moody’s Debt
Rating is reduced to lower than Baa1 or the S&P Debt Rating is reduced to lower
than BBB+ and (2) the Required Lenders provide a notice to the Borrower
restricting the availability of new Credit Extensions (the “Availability
Notice”), then the Borrower shall not be permitted to request, and the Lenders
shall not be obligated to make, any new Credit Extensions (although the Borrower
shall be permitted to continue and convert existing Credit Extensions); provided
that so long as the Required Lenders have delivered the Availability Notice to
the Borrower but have not delivered the Commitment Termination Notice to the
Borrower, the Borrower shall be permitted to request, and the Lenders shall be
obligated to make, new Credit Extensions upon the occurrence of one of the
following: (i) the Moody’s Debt Rating is raised to Baa1 or higher and the S&P
Debt Rating is raised to BBB+ or higher or (ii) the Required Lenders consent to
making new Credit Extensions. In the event that both the April

5

--------------------------------------------------------------------------------






Maturity Credit Agreement and the Winter Maturity Credit Agreement are not
amended prior to December 31, 2015 (which, for the avoidance of doubt, will
occur only upon effectiveness of such amendments) to change the Moody’s Debt
Ratings threshold in the corresponding provision to Baa1 and the S&P Debt
Ratings threshold in the corresponding provision to BBB+, then the Moody’s Debt
Ratings threshold in this provision shall be A3 and the S&P Debt Ratings
threshold in this provision shall be A- effective on December 31, 2015 through
and including the date upon which both the April Maturity Credit Agreement and
the Winter Maturity Credit Agreement are amended (which, for the avoidance of
doubt, will occur only upon effectiveness of such amendments) to change the
Moody’s Debt Ratings threshold to Baa1 and the S&P Debt Ratings threshold to
BBB+.”
1.3.    Addition of Section 2.16 to the Credit Agreement. Section 2.16 is hereby
added to the Credit Agreement as set forth herein:
“Section 2.16    Extension of the Termination Date.
(a)        The Borrower shall have the option to request extensions of the
Maturity Date for two (2) additional one-year periods beyond the Maturity Date,
as such term may be amended pursuant to Section 2.16(b) (each, an “Extension”),
subject to the requirements of Section 2.16(a)-(d) and provided that in
connection with such Extension:
(i)    The Borrower shall have provided notice to the Administrative Agent and
the Lenders of its election to request an Extension at least thirty (30) (and
not more than ninety (90)) days prior to the first, second, third, fourth, fifth
or sixth, as the case may be, anniversary of the Closing Date (“Extension
Notice”);
(ii)    No Default or Event of Default shall have occurred and be continuing
immediately before or after giving effect to such Extension;
(iii)    The representations and warranties contained in Article V of this
Agreement or any other Loan Document shall be true and correct immediately
before and after giving effect to such Extension; and
(iv)    The Administrative Agent shall have received from the Borrower such
certificates, resolutions and opinions as the Administrative Agent shall have
reasonably requested;
(b)        Within ten (10) days of the receipt of the Extension Notice, the
Administrative Agent shall solicit the consent of the Lenders for such an
Extension. Each Lender shall endeavor to respond to such request, whether
consenting or not to such Extension (such determination in the sole discretion
of such Lender), by notice to the Borrower and the Administrative Agent within
fifteen (15) days of the request.

6

--------------------------------------------------------------------------------






Subject to the execution by the Borrower, the Administrative Agent and such
consenting Lenders of a duly completed Extension Agreement in substantially the
form of Exhibit 2.16, the date of maturity applicable to the Commitment of each
Lender so consenting shall be extended for one (1) additional one-year period
beyond the Maturity Date, and thereafter, the term “Maturity Date” shall refer,
solely with respect to such consenting Lenders, to the date to which the
maturity shall have been extended pursuant to this provision;
(c)        No Maturity Date of any Lender shall be extended unless the Required
Lenders have consented to the Extension.
(d)        No Extension shall apply to any Lender which has not consented to
such Extension. Any Lender which does not respond to the solicitation given by
the Administrative Agent pursuant to Section 2.16(b) within fifteen (15) days of
such request shall be deemed not to have consented to the Extension; failure to
consent shall have no impact on a Lender’s existing Commitment under this
Agreement through the applicable Maturity Date, and the Commitment of each
non-consenting Lender shall terminate on the Maturity Date determined without
giving effect to such requested Extension.”
1.4.    Amendment to Section 5.14 of the Credit Agreement. Section 5.14 of the
Credit Agreement is hereby amended and restated as follows:
“Section 5.14    Compliance with Laws.
(a)         The Borrower is in compliance with the requirements of all Laws and
all orders, writs, injunctions and decrees applicable to it or to its property,
except in such instances in which (i) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (ii) the failure to comply therewith could not
reasonably be expected to have a Material Adverse Effect.
(b)        Neither the Borrower, nor any of its Subsidiaries, nor any director
or officer thereof, nor, to the Borrower’s knowledge, any employee, Affiliate,
agent, representative or Person acting on behalf of the Borrower or of any of
its Subsidiaries, has, in the course of its actions for, or on behalf of, the
Borrower or Subsidiary, directly or indirectly (i) used any corporate funds of
the Borrower or any such Subsidiary for any contribution, gift, entertainment or
other expenses relating to political activity, in each case, in violation of any
applicable Anti-Corruption Law, (ii) made any direct or indirect payment to any
foreign or domestic government official or employee or any other Person in
violation of any applicable Anti-Corruption Law, or (iii) violated or is in
violation, in any material respect, of any provision of applicable
Anti-Corruption Law.

7

--------------------------------------------------------------------------------






(c)        The Borrower has implemented and maintains in effect policies and
procedures designed to ensure compliance by the Borrower and its Subsidiaries
with applicable Sanctions and the Borrower and its Subsidiaries are in
compliance with applicable Sanctions in all respects. None of the Borrower, any
of its Subsidiaries, or to the Borrower’s knowledge, any director, officer,
employee, agent, or Affiliate of the Borrower or any of its Subsidiaries is a
Sanctioned Person.
(d)        The operations of the Borrower and its Subsidiaries are and have been
conducted at all times in material compliance with all applicable Anti-Money
Laundering Laws, and no action, suit or proceeding by or before any Governmental
Authority involving the Borrower or any of its Subsidiaries with respect to any
potential material violation of any Anti-Money Laundering Law is pending or, to
the knowledge of the Borrower, threatened. The Borrower has provided to the
Lender all information regarding the Borrower and its Subsidiaries and
Affiliates necessary for the Lender to comply with applicable “know your
customer” and Anti-Money Laundering Laws and such information is true and
correct.”
1.5.    Amendments to Section 6.01 of the Credit Agreement.
(a)    Section 6.01(a) of the Credit Agreement is hereby amended and restated as
follows:
“(a)    as soon as available, but in any event within ninety (90) days after the
end of each fiscal year of the Borrower, a balance sheet of the Borrower as of
the end of such fiscal year, and the related statements of income and cash flows
for such fiscal year, setting forth in each case in comparative form the figures
for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP except as expressly noted therein, audited and accompanied
by a report and opinion of Ernst & Young LLP or another independent certified
public accountant of nationally recognized standing reasonably acceptable to the
Administrative Agent, which report and opinion shall be prepared in accordance
with generally accepted auditing standards and shall not be subject to any
“going concern” or like qualification or exception or any qualification or
exception as to the scope of such audit, provided that (i) the Borrower shall
not be required to deliver such financial statements to the Administrative Agent
or any Lender if such financial statements are readily available in printable
format through the U.S. Securities and Exchange Commission’s EDGAR system or on
the www.tva.com website, and (ii) the Borrower shall not be required to deliver
such financial statements to any Lender if such financial statements are
delivered (in appropriate, printable electronic form) to the Administrative
Agent for posting to the electronic platform maintained by the Administrative
Agent for this Agreement (the “Platform”); and”

8

--------------------------------------------------------------------------------






(b)    Section 6.01(b) of the Credit Agreement is hereby amended and restated as
follows:
“(b)     as soon as available, but in any event within forty-five (45) days
after the end of each of the first three fiscal quarters of each fiscal year of
the Borrower, a balance sheet of the Borrower as of the end of such fiscal
quarter, and the related statements of income and cash flows for such fiscal
quarter and for the portion of the Borrower’s fiscal year then ended, setting
forth in each case in comparative form the figures for the corresponding fiscal
quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, all in reasonable detail and certified by a Responsible
Officer as fairly presenting the financial condition, results of operations and
cash flows of the Borrower in accordance with GAAP except as expressly noted
therein, subject only to normal year-end audit adjustments and the absence of
footnotes, provided that (i) the Borrower shall not be required to deliver such
information to the Administrative Agent or any Lender if such information is
readily available in printable format through the U.S. Securities and Exchange
Commission’s EDGAR system or on the www.tva.com website, and (ii) the Borrower
shall not be required to deliver such information to any Lender if such
information is delivered (in appropriate, printable electronic form) to the
Administrative Agent for posting to the Platform.”
1.6.    Addition of Section 6.12 to the Credit Agreement. Section 6.12 is hereby
added to the Credit Agreement as set forth herein:
“Section 6.12    Rates and Charges.
(a)        Charge rates for power which will produce gross revenues sufficient
to provide funds for operation, maintenance, and administration of its power
system; payments to states and counties in lieu of taxes; debt service on
outstanding bonds, including provision and maintenance of reserve funds and
other funds established in connection therewith; payments to the Treasury as a
return on the Appropriation Investment; repayment to the Treasury of the
Appropriation Investment; and such additional margin as the Board may consider
desirable for investment in Power System Assets, retirement of outstanding bonds
in advance of maturity, additional reduction of Appropriation Investment, and
other purposes connected with the Borrower’s power business, having due regard
for the primary objectives of the TVA Act, including the objective that power
shall be sold at rates as low as are feasible.
(b)        For purposes of this Section 6.12, “debt service on outstanding
bonds,” as used in the above provision, shall mean for any fiscal year the sum
of all amounts required to be (i) paid during such fiscal year as interest on
Evidences of Indebtedness, (ii) accumulated in such fiscal year in any sinking
or other analogous fund provided for in connection with any Evidences of
Indebtedness, and (iii) paid in such fiscal year

9

--------------------------------------------------------------------------------






on account of the principal of any Evidences of Indebtedness for the payment of
which funds will not be available from sinking or other analogous funds, from
the proceeds of refunding issues, or from other sources; provided, however, that
for purposes of clause (iii) of this provision, Bond Anticipation Obligations
and renewals thereof shall be deemed to mature in the proportions and at the
times provided for paying or setting aside funds for the payment of the
principal of the authorized bonds in anticipation of the issuance of which such
Bond Anticipation Obligations were issued.
(c)        For purposes of this Section 6.12, the rates for power fixed by the
Borrower shall also be sufficient so that they would cover all requirements of
Section 6.12(a) hereof if, in such requirements, there were substituted for
“debt service on outstanding bonds” for any fiscal year the amount which if
applied annually for 35 years would retire, with interest at the rates
applicable thereto, the originally issued amounts of all series of bonds issued
under the Power Resolutions and other Evidences of Indebtedness, any part of
which was outstanding on October 1 of such year.”
1.7.    Addition of Section 6.13 to the Credit Agreement. Section 6.13 is hereby
added to the Credit Agreement as set forth herein:
“Section 6.13    Protection of Lenders’ Investment.
The Borrower, during each successive five-year period beginning with the
five-year period which commenced on October 1, 2010, shall apply Net Power
Proceeds either in reduction (directly or through payments into reserve or
sinking funds) of its capital obligations, including bonds and the Appropriation
Investment, or to reinvestment in Power Assets, at least to the extent of the
combined amount of the aggregate of the depreciation accruals and other charges
representing the amortization of capital expenditures applicable to its Power
Properties plus the net proceeds realized from any disposition of power
facilities in said period.”
1.8.    Amendment to Section 7.05 of the Credit Agreement. Section 7.05 of the
Credit Agreement is hereby amended and restated as follows:
“Section 7.05    Use of Proceeds.
(a)        Use the Credit Extensions, whether directly or indirectly, and
whether immediately, incidentally or ultimately, to purchase or carry margin
stock (within the meaning of Regulation U of the FRB) or to extend credit to
others for the purpose of purchasing or carrying margin stock or to refund
indebtedness originally incurred for such purpose.

10

--------------------------------------------------------------------------------






(b)        Use of Proceeds in Compliance with Sanctions / Anti‑Corruption Laws /
Anti-Money Laundering Laws. Use, directly or indirectly, the proceeds of the
Loans or Credit Extensions, or lend, contribute or otherwise make available such
proceeds to any Subsidiary, joint venture partner or other Person, (i) to fund
any activities or business of or with any Person, or in any country or
territory, that, at the time of such funding, is, or whose government is, the
subject of Sanctions, (ii) in any other manner that would result in a violation
of Sanctions by any Person (including the Lender), (iii) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws or (iv) in any manner that would result in a violation of
any Anti‑Money Laundering Laws.”
1.9.    Amendments to Section 8.01 of the Credit Agreement.
(a)    Section 8.01(f) of the Credit Agreement is hereby amended and restated as
follows:
“(f)     Cross Default. The occurrence of an “Event of Default” under, and as
defined in, the April Maturity Credit Agreement or the Winter Maturity Credit
Agreement; or”
(b)    Section 8.01(m) of the Credit Agreement is hereby amended and restated as
follows:
“(m)    Debt Ratings.
(i)    The Moody’s Debt Rating is lower than Baa3 and the S&P Debt Rating is
lower than BBB-; or
(ii)    Moody’s and S&P suspend or withdraw their rating of the Borrower’s
senior unsecured long-term non-credit enhanced debt.
(iii)    In the event that both the April Maturity Credit Agreement and the
Winter Maturity Credit Agreement are not amended prior to December 31, 2015
(which, for the avoidance of doubt, will occur only upon effectiveness of such
amendments) to change the Moody’s Debt Ratings threshold in the corresponding
provision to Baa3 and the S&P Debt Ratings threshold in the corresponding
provision to BBB-, then the Moody’s Debt Ratings threshold in this provision
shall be Baa2 and the S&P Debt Ratings threshold in this provision shall be BBB
effective on December 31, 2015 through and including the date upon which both
the April Maturity Credit Agreement and the Winter Maturity Credit Agreement are
amended (which, for the avoidance of doubt, will occur only upon effectiveness
of such amendments) to change the Moody’s Debt Ratings threshold to Baa3 and the
S&P Debt Ratings threshold to BBB-.”

11

--------------------------------------------------------------------------------






1.10.    Amendment to Section 10.06 of the Credit Agreement. Section
10.06(b)(iv) of the Credit Agreement is hereby amended and restated as follows:
“(iv)     Assignment and Assumption. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount of $5,000 (or
$7,500 for a Defaulting Lender); provided, however, that the Administrative
Agent may, in its sole discretion, elect to waive such processing and
recordation fee in the case of any assignment and that the Borrower will not be
required to pay such processing and recordation fee unless the assignment was
requested by the Borrower. The assignee, if it is not a Lender, shall deliver to
the Administrative Agent an Administrative Questionnaire.”
1.11.    Amendment to Section 10.13 of the Credit Agreement. Section 10.13 of
the Credit Agreement is hereby amended by (a) deleting the word “or” and adding
a comma before clause (iv) thereof and (b) inserting the following clause (v) in
the first paragraph thereof to read “or (v) a Lender does not consent to a
requested Extension by the Borrower pursuant to Section 2.16,” immediately
before “then the Borrower may.”
1.12.    Amendment to Schedule 1.01 of the Credit Agreement. Schedule 1.01 of
the Credit Agreement is amended and restated in its entirety as set forth in
Exhibit A attached hereto.
1.13.    Amendment to Schedule 2.01 of the Credit Agreement. Schedule 2.01 of
the Credit Agreement is amended and restated in its entirety as set forth in
Exhibit B attached hereto.
1.14.    Addition of Exhibit 2.16 to the Credit Agreement. Exhibit 2.16 is
hereby appended to the Credit Agreement as set forth in Exhibit 2.16 attached
hereto.
SECTION 2.    Conditions of Effectiveness.
This Amendment shall become effective on the date (the “Effective Date”) when,
and only when, the following conditions are satisfied:
(a)    The Administrative Agent shall have received counterparts of this
Amendment executed by the Borrower and each Lender.
(b)    The Administrative Agent shall have signed and acknowledged this
Amendment.
(c)    The Administrative Agent shall have received from the Borrower a written
opinion (addressed to the Administrative Agent and the Lenders and dated the
Effective Date) of internal counsel for the Borrower, substantially in the form
of Exhibit C attached hereto.

12

--------------------------------------------------------------------------------






(d)     The Administrative Agent shall have received from the Borrower a
certificate, dated the Effective Date and signed by a Responsible Officer, that
the Borrower is in compliance with the conditions set forth in 2(j), 2(k) and
2(l) hereof.
(e)    The Administrative Agent shall have received from the Borrower a
certificate of the Secretary or an Assistant Secretary of the Borrower
certifying (A) the names and true signatures of each employee of the Borrower
that has been authorized to execute and deliver this Amendment or other document
required hereunder to be executed and delivered by or on behalf of the Borrower,
(B) the by-laws (or equivalent organizational document) of the Borrower as in
effect on the date of such certification, and (C) all resolutions of the
Borrower approving and authorizing the execution, delivery and performance of
this Amendment.
(f)    The Administrative Agent shall have received such information as may be
reasonably required by the Lenders pursuant to the requirements of the USA
PATRIOT Act, as described in Section 10.17 of the Credit Agreement.
(g)    The Administrative Agent shall have received from the Borrower such other
documents as the Administrative Agent shall reasonably request relating to the
Borrower or this Amendment, all in form and substance reasonably satisfactory to
the Administrative Agent.
(h)    The Administrative Agent and the Arranger, as the case may be, shall have
received all costs, fees, expenses and other compensation then payable to the
Administrative Agent, the Arranger and the Lenders, including pursuant to the
fee letter agreement dated as of May 4, 2015 between the Borrower and the
Administrative Agent.
(i)    The Borrower shall have paid all reasonable fees, charges and
disbursements of counsel to the Administrative Agent to the extent invoiced
prior to or on the Effective Date, plus such additional amounts of such fees,
charges and disbursements as shall constitute its reasonable estimate of such
fees, charges and disbursements incurred or to be incurred by it through the
effectiveness proceedings (provided that such estimate shall not thereafter
preclude a final settling of accounts between the Borrower and the
Administrative Agent).
(j)    The representations and warranties contained in Section 3 of this
Amendment shall be true and correct.
(k)    No Default or Event of Default shall have occurred and be continuing.
(l)    There shall not have occurred a material adverse change since
September 30, 2014, including as a result of a change of law, in the financial
condition, operations, business or property of the Borrower, the ability of the
Borrower to perform its obligations under the Loan Documents, or the ability of
the Administrative Agent or any Lender to enforce the Loan Documents.

13

--------------------------------------------------------------------------------






SECTION 3.    Representations and Warranties.
The Borrower represents and warrants as follows:
(a)    The representations and warranties contained in Article V of the Credit
Agreement, as amended by this Amendment, are and will be true, correct and
complete with respect to this Amendment as if this Amendment and the Credit
Agreement were Loan Documents referred to in such representations and
warranties, on and as of the date hereof, except to the extent such
representations and warranties specifically relate to an earlier date, in which
case they were true, correct and complete in all material respects on and as of
such earlier date.
(b)    As of the date hereof, no Default or Event of Default has occurred and is
continuing.
SECTION 4.    Reference to and Effect on the Credit Agreement.
(a)    On and after the effectiveness of this Amendment, each reference in the
Credit Agreement to “this Agreement”, “hereto”, “herein”, “hereof” and
“hereunder” and words of like import referring to the Credit Agreement, and each
reference in each of the other Loan Documents to “the Credit Agreement”,
“thereunder”, “thereof” or words of like import referring to the Credit
Agreement, shall mean and be a reference to the Credit Agreement as amended by
this Amendment.
(b)    The Credit Agreement, as specifically amended by this Amendment, is and
shall continue to be in full force and effect and is hereby in all respects
ratified and confirmed.
(c)    The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender or the Administrative Agent under any of the Loan
Documents, nor constitute a waiver of any provision of any of the Loan
Documents.
SECTION 5.    Costs and Expenses.
The Borrower agrees to pay all reasonable costs and expenses set forth in the
fee letter agreement dated as of May 4, 2015 between the Borrower and the
Administrative Agent.
SECTION 6.    Execution in Counterparts.
This Amendment may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Amendment
and the other Loan Documents constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. This Amendment shall become effective when it shall

14

--------------------------------------------------------------------------------






have been executed by a Responsible Officer and the Administrative Agent and
when the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page to this Amendment by
telecopy or other electronic imaging means shall be effective as delivery of a
manually executed counterpart of this Amendment.
SECTION 7.    Governing Law.
THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK.


[SIGNATURE PAGES FOLLOW]



15

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
as of the date first above written.


 
 
 
 Tennessee Valley Authority
 
 
 
 
 
 
 
 
 
By: /s/ Rebecca L. Jones                        
 
     Name: Rebecca Jones
 
     Title: Director, Treasury Management
 
 























































[Signature Page to Amendment No. 2 to Spring Maturity Credit Agreement]



--------------------------------------------------------------------------------








 
 
 
THE BANK OF NEW YORK MELLON
 
as Administrative Agent, L/C Issuer and Lender
 
 
 
 
 
 
 
By: /s/ Hussam S. Alsahlani                
 
     Name: Hussam S. Alsahlani
 
     Title: Vice President
 
 

























































[Signature Page to Amendment No. 2 to Spring Maturity Credit Agreement]



--------------------------------------------------------------------------------








 
 
 
BANK OF AMERICA, N.A.
 
     as a Lender
 
 
 
 
 
 
 
By: /s/ John M. Hall                   
 
     Name: John M. Hall
 
     Title: Senior Vice President
 
 

























































[Signature Page to Amendment No. 2 to Spring Maturity Credit Agreement]



--------------------------------------------------------------------------------








 
 
 
CANADIAN IMPERIAL BANK OF
 
COMMERCE, NEW YORK BRANCH
 
     as a Lender
 
 
 
 
 
By: /s/ Gordon R. Eadon                 
 
     Name: Gordon R. Eadon
 
     Title: Authorized Signatory
 
 
 
By: /s/ Anju Abraham                       
 
     Name: Anju Abraham
 
     Title: Authorized Signatory
 
 



















































[Signature Page to Amendment No. 2 to Spring Maturity Credit Agreement]



--------------------------------------------------------------------------------








 
 
 
FIRST TENNESSEE BANK NATIONAL
 
ASSOCIATION
 
     as a Lender
 
 
 
 
 
By: /s/ Thomas A. Heckman          
 
     Name: Thomas A. Heckman
 
     Title: Senior Vice President
 
 

























































[Signature Page to Amendment No. 2 to Spring Maturity Credit Agreement]



--------------------------------------------------------------------------------










 
 
 
MORGAN STANLEY BANK, N.A.
 
     as a Lender
 
 
 
 
 
 
 
By: /s/ Michael King                          
 
     Name: Michael King
 
     Title: Authorized Signatory
 
 

























































[Signature Page to Amendment No. 2 to Spring Maturity Credit Agreement]



--------------------------------------------------------------------------------








 
 
 
TORONTO DOMINION (NEW YORK) LLC
 
     as a Lender
 
 
 
 
 
 
 
By: /s/ Marie Fernandes                         
 
     Name: Marie Fernandes
 
     Title: Authorized Signatory
 
 

























































[Signature Page to Amendment No. 2 to Spring Maturity Credit Agreement]



--------------------------------------------------------------------------------






Exhibit A




Schedule 1.01
PRICING GRID
Pricing
Level
Ratings1
Commitment
Fee
Rate
LIBOR
Applicable
Margin
L/C Fee
Base Rate
Applicable
Margin
I
AAA or Aaa
0.125%
0.300%
0.300%
0.300%
II
AA+ or Aa1
0.200%
0.500%
0.500%
0.500%
III
AA or Aa2
0.250%
0.550%
0.550%
0.550%
IV
AA- or Aa3
0.300%
0.650%
0.650%
0.650%
V
A+ or A1
0.350%
0.800%
0.800%
0.800%
VI
A or A2
0.400%
0.950%
0.950%
0.950%
VII
A- or A3
0.450%
1.125%
1.125%
1.125%

1
Senior unsecured long term non-credit enhanced debt ratings from S&P and
Moody’s. In the event there is a split in Ratings between Moody’s and S&P and
(i) two Ratings differ by one level, the lower Rating will apply, or (ii) two
Ratings differ by more than one level, one level higher than the lower Rating
level will apply.



Notwithstanding the foregoing, at any time that either the Moody’s Debt Rating
is lower than A3 or the S&P Debt Rating is lower than A-, (a) the LIBOR
Applicable Margin, the L/C Fee and the Base Rate Applicable Margin shall be
increased to one and one-half percent (1.50%), and (b) the Commitment Fee Rate
shall be increased to one half of one percent (0.50%).





--------------------------------------------------------------------------------








Exhibit B
Schedule 2.01
COMMITMENTS AND APPLICABLE PERCENTAGES
Lender
Applicable Percentage
Commitment
Letter of Credit Commitment
The Bank of New York Mellon
30%
$300,000,000
$300,000,000
Morgan Stanley Bank, N.A.
20%
$200,000,000
$200,000,000
Bank of America, N.A.
20%
$200,000,000
$200,000,000
Canadian Imperial Bank of Commerce, New York Agency
15%
$150,000,000
$150,000,000
Toronto Dominion (New York) LLC
10%
$100,000,000
$100,000,000
First Tennessee Bank National Association
5%
$50,000,000
$50,000,000
Total
100%
$1,000,000,000
$1,000,000,000






--------------------------------------------------------------------------------




Exhibit 2.16
EXTENSION AGREEMENT
This Extension Agreement, dated [ ], 20[ ], (“Extension Agreement”) is made
among Tennessee Valley Authority, a wholly owned corporate agency and
instrumentality of the United States of America (the “Borrower”), the lending
institutions listed on the signature pages hereto (each a “Consenting Lender”
and, collectively, the “Consenting Lenders”) and The Bank of New York Mellon, as
Administrative Agent, L/C Issuer and a Lender (the “Administrative Agent”)
pursuant to Section 2.16 of the Credit Agreement (as defined below). Capitalized
terms used herein without definition shall have the same meanings herein as set
forth in the Credit Agreement.
Recitals
WHEREAS, the Borrower, the Lenders and the Administrative Agent are parties to
that certain Spring Maturity Credit Agreement, dated as of June 25, 2012, as
amended by Amendment No. 1 To Spring Maturity Credit Agreement, dated December
12, 2012 and Amendment No. 2 To Spring Maturity Credit Agreement, dated June 2,
2015 (the “Credit Agreement”);
WHEREAS, the parties hereto wish to extend the Maturity Date of the Credit
Agreement pursuant to Section 2.16 of the Credit Agreement for the Consenting
Lenders.
Agreement
SECTION 1.    Extension of Maturity Date of Credit Agreement. The Maturity Date
of the Credit Agreement is hereby extended to June 2, 20[[21]/[22]] for the
Consenting Lenders pursuant to Section 2.16 of the Credit Agreement.
SECTION 2.    Conditions of Effectiveness.
This Extension Agreement shall become effective on the date when, and only when,
the following conditions are satisfied:
(a)    The Administrative Agent shall have received counterparts of this
Extension Agreement executed by the Borrower and each Lender.
(b)    The Administrative Agent shall have signed and acknowledged this
Extension Agreement.
SECTION 3.    Execution in Counterparts.
This Extension Agreement may be executed in counterparts (and by different
parties hereto in different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Extension Agreement and the other Loan Documents constitute the
entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof. This Extension





--------------------------------------------------------------------------------






Agreement shall become effective when it shall have been executed by a
Responsible Officer and the Administrative Agent and when the Administrative
Agent shall have received counterparts hereof that, when taken together, bear
the signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page to this Extension Agreement by telecopy or other
electronic imaging means shall be effective as delivery of a manually executed
counterpart of this Extension Agreement.
SECTION 4.    Governing Law.
THIS EXTENSION AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF NEW YORK.


[SIGNATURE PAGES FOLLOW]
















































































11



--------------------------------------------------------------------------------












IN WITNESS WHEREOF, the parties have caused this Extension Agreement to be duly
executed as of the date first above written.


 
 
 
 Tennessee Valley Authority
 
 
 
 
 
 
 
 
 
By: _____________________________
 
     Name: Rebecca Jones
 
     Title: Director, Treasury Management
 
 






--------------------------------------------------------------------------------








 
 
 
THE BANK OF NEW YORK MELLON
 
as Administrative Agent, L/C Issuer and Lender
 
 
 
 
 
 
 
By: _____________________________
 
     Name:
 
     Title:
 
 
 
By: _____________________________
 
     Name:
 
     Title:
 
 






--------------------------------------------------------------------------------










 
 
 
[ ]
 
as a Lender
 
 
 
 
 
 
 
By: _____________________________
 
     Name:
 
     Title:




--------------------------------------------------------------------------------










EXHIBIT C


FORM OF INTERNAL LEGAL OPINION


June 2, 2015




The Bank of New York Mellon, as Administrative Agent and L/C Issuer and as a
Lender,
and the Other Lenders Named on Schedule 1 Hereto (“Other Lenders”)
One Wall Street
New York, New York 10286




Dear Ladies and Gentlemen:


The Tennessee Valley Authority (“TVA” or “Borrower”) is a corporate agency and
instrumentality of the United States government, organized by and existing under
the authority of the Tennessee Valley Authority Act of 1933, as amended, 16
U.S.C. §§ 831-831ee (2012) (“TVA Act”). The TVA Office of the General Counsel
has acted as counsel for the Borrower in connection with the negotiation of the
Spring Maturity Credit Agreement dated as of June 25, 2012, as amended by
Amendment No. 1 to the Spring Maturity Credit Agreement dated as of December 12,
2012 (“Amendment No. 1”), and by Amendment No. 2 to the Spring Maturity Credit
Agreement dated as of June 2, 2015 (“Amendment No. 2”), among the Borrower, The
Bank of New York Mellon, as Administrative Agent and L/C Issuer, The Bank of New
York Mellon, as a Lender, and the Other Lenders (as amended by Amendment No.1
and Amendment No. 2, the “Credit Agreement”). This opinion is given in
accordance with the requirements of Section 2(c) of Amendment No. 2. Capitalized
terms used herein but not otherwise defined herein shall have the meanings
provided to such terms in the Credit Agreement. The Credit Agreement and the
Notes dated as of June 25, 2012, given by the Borrower to The Bank of New York
Mellon and the Other Lenders are referred to herein collectively as the “Loan
Documents.”


As the Assistant General Counsel, Finance, I or persons under my supervision
have (1) participated in the preparation of the Loan Documents, (2) examined
copies of each Loan Document as executed by the Borrower, (3) examined such
certificates, documents, and records, and have made such examination of law, as
I have deemed necessary to render the opinions expressed below, and (4) examined
and relied as to matters of fact upon representations and warranties contained
in the Loan Documents and in certificates, copies of which have been furnished
to you, in connection with the Loan Documents.


The opinions expressed below are limited to matters governed by the internal
laws of the State of Tennessee and the federal laws of the United States of
America. Generally, the Borrower, as a corporate agency and instrumentality of
the United States government, is not subject to state laws.





--------------------------------------------------------------------------------






On the basis of the foregoing, and subject to the assumptions and limitations
hereinafter stated, my opinion is as follows:


1.    The Borrower is a corporate agency and instrumentality of the United
States government existing as described in the first paragraph of this letter
and has the authority under the TVA Act to enter into and be bound by the Credit
Agreement.
    
2.    The Borrower has all requisite power and authority to execute, deliver,
and perform its obligations and incur liabilities under the Loan Documents and
has duly taken or caused to be taken all necessary corporate action to authorize
the execution and delivery of, and the performance of its obligations and the
making of borrowings under, the Loan Documents, including the reimbursement of
any drawings under Letters of Credit.


3.    No consent, approval, authorization, or order of, or filing, registration,
or qualification with, any Governmental Authority or third party is required in
connection with the execution, delivery, or performance of, or the making of
borrowings under, the Loan Documents by the Borrower (except for such consents,
approvals, and authorizations that have been obtained, or for Current Reports on
Form 8-K, Quarterly Reports on Form 10-Q, or Annual Reports on Form 10-K that
the Borrower is required to file as a result of the execution, delivery, or
performance of the Loan Documents with the Securities and Exchange Commission).


4.    The Borrower has duly authorized, executed, and delivered the Loan
Documents.


5.    I note that each of the Loan Documents states that it is governed by the
laws of the State of New York. In the event that the laws of the State of
Tennessee are deemed to govern the Loan Documents, each Loan Document
constitutes the legal, valid, and binding obligation of the Borrower,
enforceable against the Borrower in accordance with its terms.


6.    The execution and delivery of, and the performance of the Borrower’s
obligations and the making of borrowings under, the Loan Documents will not
violate, conflict with, or otherwise contravene, or result in or require the
creation of a Lien under (a) any Law applicable to the Borrower (including,
without limitation, the TVA Act), (b) any judgment, writ, order, injunction, or
decree of any Governmental Authority binding on the Borrower or any Property of
the Borrower, or (c) the agreement identified on Schedule 2 hereto.


7.    The application of the proceeds of the Loans as described in the Credit
Agreement does not violate or conflict with Regulation T, U, or X of the Board
of Governors of the Federal Reserve.



--------------------------------------------------------------------------------






My opinion with respect to the enforceability of any document or obligation
referred to above is expressly limited to applicable laws affecting the manner
of enforcement of the rights of creditors generally against the United States
and is subject to (1) fraudulent transfer, moratorium, and other laws of general
applicability relating to or affecting creditors’ rights, (2) general equity
principles, and (3) rights to indemnification and contributions which may be
limited by applicable law or equitable principles. The term “enforceable” as
used in this opinion does not refer to the equitable remedy of specific
enforcement of contracts, but refers to the enforcement of contract rights
through the use of legal or equitable remedies as may be appropriate under the
circumstances.




This opinion is solely for the benefit of The Bank of New York Mellon, as
Administrative Agent and L/C Issuer, The Bank of New York Mellon, as a Lender,
and the Other Lenders, and their successors and assigns, in connection with the
transactions described above and is not to be used, circulated, quoted, or
otherwise referred to for any other purpose without my express written
permission (except that this opinion (i) may be circulated or quoted to
governmental regulatory agencies having jurisdiction over any Person permitted
to rely on this opinion and (ii) may be used, circulated, quoted, or referred to
as required by any order of any court or governmental authority; provided,
however, that in each case no Person shall be entitled to rely on this opinion).


My opinions are based on facts and laws in existence on the date hereof, and I
disclaim any obligation to update this opinion for events occurring or coming to
my attention after the date hereof.


Sincerely,






James E. Norris




Enclosures



--------------------------------------------------------------------------------






Schedule 1




The Bank of New York Mellon


Bank of America, N.A.


Canadian Imperial Bank of Commerce, New York Agency


First Tennessee Bank National Association


Morgan Stanley Bank, N.A.


Toronto Dominion (New York) LLC





--------------------------------------------------------------------------------




Schedule 2




The Basic Tennessee Valley Authority Power Bond Resolution adopted by the Board
of Directors of TVA on October 6, 1960, as amended on September 28, 1976,
October 17, 1989, and March 25, 1992.



